UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-6373



DANNY HOWDYSHELL,

                                               Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-03-22)


Submitted:   August 29, 2003                 Decided:   October 7, 2003


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danny Howdyshell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Danny Howdyshell seeks to appeal the district court’s order

construing his pleading, styled as a motion under 28 U.S.C. § 2255

(2000),   as    a    petition    under   28   U.S.C.   §   2241    (2000)    and

transferring it to the district in which Howdyshell is confined,

the   Eastern   District    of    Virginia.     This   court      may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949). The order Howdyshell seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.    See In re Carefirst of Md., Inc., 305 F.3d 253, 262 (4th

Cir. 2002).         Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                        DISMISSED




                                         2